Case: 17-40756      Document: 00514387958         Page: 1    Date Filed: 03/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40756
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 15, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

ELVIN GUERRERO-MARADIAGA, also known as Elvin Orlando Guerrero-
Marodiaga,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1253-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Elvin Guerrero-
Maradiaga has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Guerrero-Maradiaga has filed two responses. To the
extent that Guerrero-Maradiaga requests to proceed pro se or requests the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40756     Document: 00514387958     Page: 2   Date Filed: 03/15/2018


                                  No. 17-40756

appointment of new counsel, the requests are denied as untimely. See United
States v. Wagner, 158 F.3d 901, 902–03 (5th Cir. 1998). We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Guerrero-Maradiaga’s responses. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                        2